— Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered May 10, 1983, convicting him of burglary in the first degree, assault in the first degree, assault in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
In view of the conflicting psychiatric testimony as to the defendant’s capacity to know or appreciate the nature and consequences of his conduct on the date of the incident in question, to wit, April 18, 1982, or that such conduct was wrong, it was proper to submit the question of the defendant’s criminal responsibility to the jury, and, based upon the instant record, we do not find that the verdict was against the weight of the evidence (see, People v Wood, 12 NY2d 69; People v Buthy, 38 AD2d 10).
We have considered the defendant’s remaining contentions and conclude that they are without merit. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.